PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/513,461
Filing Date: 16 Jul 2019
Appellant(s): MCLAUGHLIN et al.



__________________
Cameron Kerrigan
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/18/20.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 6/11/20 from which the appeal is taken is being maintained by the examiner.
(2) Response to Argument
ARGUMENT
There is a long-felt need and a current very positive response to the invention
Appellant’s initial arguments of long felt need are not directed to any particular rejection in the prosecution history or evidence that is currently.  As such as an initial matter, these remarks are not such considered timely filed before the final rejection or the appeal itself.1 Hence, they are not considered a material issue for the purposes of this appeal.  Further, even if such were timely filed, such is merely an assertion made by the attorney without evidence.2 Finally, such secondary considerations only apply to questions of obviousness which are not part of this appeal.  Instead, all claims are rejected as being anticipated by the prior art.  As such, the attorney’s remarks with respect to long felt need fails to show how the limitation in the claims distinguish over the structure shown by the applied art and the grounds for rejection should be affirmed.
Similarly, Appellant untimely states without substantial evidence that his invention has been “met with substantial success”. While not explicitly made as a claim for commercial success, here again such cannot be used to overcome an anticipation rejection. Even, considering applicant’s remarks on face value, the purchase of the device by two teams is not indicative of overwhelming commercial success.  As such, this argument fails to show how the claims distinguish over the applied art. 
	Appellant’s praise for Mr. Ruiz and the device is noted. However, none of appellant’s remarks are directed to the limitations in the claims that are so broadly recited and read directly on the structures shown the applied art.  The rejection is not in any way intended to throw shade on the excitement or potential the device has on the game of baseball. Instead, the rejection shows how overly broad the claims are such that they can read on many structures known in the prior art. Notably here with respect to the rejection and the catcher’s mitt, stitches and wrist strap is that such are merely recited as intended use and not any combined structure of the claimed invention which is most broadly directed to an “accessory”. Note such “a statement of intended use cannot distinguish over a prior art apparatus that discloses all the recited limitations and is capable of performing the recited function,” In re Schreiber, 128 F.3d 1473, 1477 (Fed. Cir. 1997) and Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003). As such, appellant’s initial remarks fail to show how the grounds for rejection contains any error.  
Claims 1 and 16 are definite and clearly point out and distinctly claim that which the inventors consider the invention and therefore are patentable over 35 U.S.C. §112.
	Appellant begins his argument with respect to “the periphery” citing case law finding that the terms of the claims are to be interpreted in light of the specification.  To that extent the specification only abstractly refers to the term a single time on pg. 2, ln. 18.  Such is not specifically reference to in the drawing or discussed by reference in any context.  Certainly there exists no explicit definition.  As such, one is only guided by its ordinary definition of, “the outer limits or edge of an area or object”.  In that regard, the broadest reasonable interpretation would mean that the loops are on the outer limits of “the pouch” or on the edge of the pouch.  In that context, from appellants disclosure we see that such is not true where the looks appear to be attached to flap 28 (pg. 7, ln. 10, spec,) and not to the “pouch 30”.  The loops are certainly not attached to the edge of the pouch 30.  To the extent that the loops are attached to the “outer limits” of the pouch via the flap 28, such is not clear.  In either context, “the periphery” of the pouch and its relationship of to the other elements has not been previously recited to positively refer to it to clearly indicate how the loops are to be attached to the claimed accessory. Further, based upon the above and the multiple plausible interpretations of the claim in view of the specification, the claims should be found indefinite.  If a claim is amenable to two or more plausible constructions, applicant is required to amend the claim to more precisely define the metes and bounds of the claimed invention or the claim is indefinite under  § 112,   ¶ 2.   Ex parte Miyazaki, 89 USPQ2d 1207 (BPAI 2008).  As such, the grounds for rejection should be sustained. 
	With respect to the phrase “stitching on the back of a catcher’s mitt”, appellant has correctly noted that this is a scope of claim problem as no such combination has been positively recited in any previous portions of the claim.  Further obscuring the scope of the claim is that the preamble suggest that the claim is merely directed to “a training accessory” and that any “catcher’s mitt” is merely intended use. Agreed with the applicant is that one would generally know how some gloves are constructed with stitching and a wrist strap.  However, not all gloves must necessarily be constructed in that fashion with stitching and a wrist strap.  Nor do we know the nature of the structure of the “stitching” or the “wrist strap”.  Some stitching on a glove is of thread and nylon and other stitching can be done with leather;

    PNG
    media_image2.png
    248
    314
    media_image2.png
    Greyscale

 To which stitching and the structure of it the claim is now referring one cannot be clear.  Likewise the construction of a wrist strap is not known.  There are many designs as shown below and how a D-ring would be coupled is not clear;

    PNG
    media_image3.png
    165
    146
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    166
    152
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    152
    169
    media_image5.png
    Greyscale

Further one cannot determine if the glove or any particular structure of it in its stitching or particular type of wrist strap is being positively referred to as part of the claimed combination for his invention.  Hence, the recitation that the accessory is “where loops are coupled” has an unclear limiting factor in that one cannot determine if such is merely a capability for the purposes of intended use or a positive limitation only to such a type of glove. In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that such a clause is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).  The claim further recites that a D-ring is “coupled to a wrist strap of the catcher’s mitt” implying that the scope of the claim is only directed to the combination.  Yet, such is inconsistent with the preamble that is directed to merely an accessory.  Since one cannot determine the scope of the claim as being merely to the accessory subcombination or as requiring the combination of the mitt, this portion of the grounds for rejection should be sustained. 
  	Claim 16 broadly recites that the one pouch recited in claim 1 having loops on the periphery “comprises two pouches” without any further structural relationships.  We don’t know if the two pouches are identical and both have loops on the periphery or if the second pouch is something other.  We don’t know how the first and second pouches relate to each other and if such are a single accessory or multiple accessories.  Such structural relationships are critical to clarity in scope of the claim.  Appellant points to his fig. 2.  However, as pointed out by the court, “The name of the game is the claim” and importing limitations from the specification as is apparently being suggested by appellant is improper. (In re Hiniker Co., 150 F.3d 1362,1369, 47 USPQ2d 1523, 1529 (Fed. Cir. 1998)). From fig. 2 it appears that the “two pouches” is not a single accessory as recited in claim 1.  Instead, it appears in fig. 2 that there are two “pouch accessories” 15 and 16 respectively that are separately attached to the rear of a catcher’s mitt.3 
 If appellant intended to have a relationship of two pouches in their spatial relationship as shown in fig. 2, such limitations must positively be recited in the claim. Claim 16 appears to now be directed to a separate invention from claim 1 that calls for a single accessory.  Instead claim 16 is now directed to a combination of a plurality of accessories designed to be attached to different parts of a catcher’s mitt. As such , claim 16 appears to be misdecriptive of what is disclosed as it is not a single accessory with two pouches.  Instead such only appears from fig. 2 to show the combination of two different types of accessories, one shaped to be attached over the fingers in 15 and one shaped to be attached over the thumb 16.   As such, this portion of the grounds for rejection remains and should be sustained. 
Claims 1 and 16 remain anticipated by Eckmann, US 5,704, 883
Applicant’s arguments are directed to the intended use of the accessory.  He argues that there is no clear way that Eckmann can be coupled to a catcher’s mitt. Clearly the examiner does not agree.  First, apparatus claims cover what a device is, not what a device does or how they are intended to be used. Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  Here the claims do not recite any limitation with respect to how the accessory deice is coupled to the mitt other than it being any device must have loops on a periphery and be capable of being coupled to the stitching. The instant claims do not limit the structure by which such an attachment would occur. Maybe the stitching of the glove can be undone, inserted through the loops of the device, and then reattached to a glove.  Alternatively an intermediate connector such as a carabineer, as disclosed by appellant could be used.  Eckmann shows all the structure required for such a capability and intended use.  Here the scope of appellant’s invention is most broadly directed to an accessory having pouch and loops on its periphery and does not require the combination of a mitt. The examiner’s position is supported in Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987), in that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.  Where appellant argues that Eckmann does not show any loops at all, the examiner does not agree.  Finger holes 8 can clearly be construed as “loops” and a D-ring 26 such as that shown in his fig. 7 are capable of being stitched and attached to the wrist strap of a catcher’s mitt as functionally required by the claims. Applicant points to no limitation in the claims that distinguish over elements 8 or 26 of Eckmann from being described and interpreted as “loops” and a D-ring.   As such, the rejection is not found in error. 
While claim 16 is not argued separately, the grounds for rejection noted that “two pouches” were considered shown by 14 separated by stitching 18, it is further noted that element 21 can alternatively be considered a second pouch (col. 3, ln. 14).  As such, under either interpretation, the grounds for rejection should be sustained. 
Appellant’s remarks with respect to the proposed after final rejection of 1 September 2020 are noted, but no comment is considered necessary as they are not materially part of this Appeal.  
For the reasons set forth above, the grounds for rejection argued above must be sustained. 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/WILLIAM M PIERCE/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        
Conferees:
/MELBA BUMGARNER/Supervisory Patent Examiner, Art Unit 3711                                                                                                                                                                                                        
/JOHN E SIMMS JR/Primary Examiner, Art Unit 3711  
                                                                                                                                                                                                      Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.



    
        
            
        
            
    

    
        1 In re Rothermel, 276 F.2d 393, 125 USPQ 328 (CCPA 1960). Affidavits and declarations submitted under 37 CFR 1.132  and other evidence traversing rejections are considered timely if submitted: (1) prior to a final rejection and (2) before appeal in an application not having a final rejection.
        2 The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).
        3 Note that not entered by presented claim 16 on 8/10/20 proposes the limitation that one pouch is over a finger opening and the other over a thumb opening. While it appears that such are merely two separate accessories placed on different locations of the glove, claim 16 still can be interpreted as two pouched on a single accessory and does not present enough structural relationships to overcome the grounds for rejection by clarifying the scope of the claim.